DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Derbyshire on 03/14/2022.
The application has been amended as follows: 
Claim 1 
A method for recovery of benzene, toluene and xylene, the method comprising:
supplying to a naphtha reforming unit (NREF) a stream of hydrotreated naphtha, wherein the NREF comprises more than one reactor unit connected in series 
allowing the stream of hydrotreated naphtha to flow through the NREF to generate a reformate and hydrogen gas;
supplying at least a portion of the reformate from the NREF to an aromatics recovery complex (ARC);
flowing the portion of the reformate in the ARC through a reformate splitter to generate a C7+ stream;
flowing the C7+ stream through a second splitter to generate a C8+ stream;
flowing the C8+ stream through a clay tower to deolefinate the C8+ stream;
8+ stream through a xylene re-run splitter to obtain a C8 stream and a C9+ stream; and
recycling the C9+ stream 9+ stream to recover benzene, toluene and xylene, wherein the C9+ stream is fed at least partly into each reactor unit within the NREF.

Claim 2
The method of claim 1, wherein the C9+ stream is partly recycled to the stream of hydrotreated naphtha prior to entering the NREF.

Claim 3
The method of claim 1, wherein the C9+ stream is partly recycled to the stream of hydrotreated naphtha within the NREF.

Claim 10
The method of claim 1, further comprising:
flowing the C8 stream to a para-xylene extraction unit to obtain a para-xylene stream
and a xylene isomer stream;
flowing the xylene isomer stream to a xylene isomerization unit coupled to a further splitter; and
recycling an effluent from the xylene isomerization unit to the xylene re-run splitter, wherein further C9+ compounds join the C9+ stream.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed method for recovery wherein the C9+ stream is fed at least partly into each reactor unit within the NREF.
Molinier (US Pub. 2016/0264495 A1), applied in the above prior art rejections, is considered the closest prior art of record to the claimed invention. Molinier discloses a process comprising the steps of supplying a naphtha feedstock to a naphtha reforming unit to generate a reformate and fractionating said reformate via a series of separators in an aromatics recovery complex to obtain a C9+ stream ([0037], [0041], [0048], [0050], [0054]). However, Molinier is silent on recycling of the C9+ stream back to the naphtha reforming unit and thus, fails to teach or suggest recycling the C9+ stream at least partly to each reactor in the naphtha reforming unit.
Buchanan (US Pat. 5,865,986), applied in the above prior art rejections, is considered another closest prior art of record. Buchanan teaches fractionating a reformate produced from reforming reaction zones into different fractions, including a C6-C8 stream and a C9+ stream, where the C6-C8 stream is further separated to produce desirable product fractions (i.e., benzene, toluene, and xylenes streams) (col. 11, lines 21-35). Buchanan further teaches that C9+ aromatics can be separated and recycled to the reformer or the hydrodealkylation reactor (i.e. the last reforming zone) to increase the product yield (col. 11, lines 28-35). However, Buchanan fails to provide a teaching or suggestion that would have reasonably guided one skilled in the art to recycle the C9+ stream obtained from the fractionation step at least partly to each reforming reaction zone. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON Y CHONG/Examiner, Art Unit 1772                     
                                                                                                                                                                                   
/YOUNGSUL JEONG/
Primary Examiner, Art Unit 1772